DETAILED ACTION
	This action is in response to the Request for Continued Examination (RCE) filed 9/13/22. Currently, claims 13-23 and 25 are pending in the application. Claims 1-12 and 24 are cancelled by Applicant. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.
 
Response to Arguments
Applicant’s amendment to claim 13 is not sufficient to overcome the previous objection to claim 13. Claim 13, therefore, remains objected to for the reason(s) discussed below.
Applicant’s amendment to claim 20 is sufficient to overcome the previous rejection of claims 20-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 9/13/22 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Hasenoehrl et al. does not teach that the wicking material comprises a foam, the examiner respectfully disagrees. As detailed below, Hasenoehrl et al. teaches in [0054] that “within all embodiments precursor web 20 [which would include precursor web 20A] is a fibrous, non-woven web” and further, teaches in [0055] that the fibrous, non-woven web precursor webs (and thus, precursor web 20A) can be made of “polyethylene foam, polyurethane foam.” While Applicant notes that Hasenoehrl et al. teaches the first precursor web 20A being made of “relatively soft fibers (e.g., polyethylene)” (in [0105]) or “spunbond PE/PP sheath/core nonwoven web” (in [0102]), the examiner notes that these are explicitly taught by Hasenoehrl et al. to be “another embodiment” or “an example” (in [0102]), respectively, of the material that precursor web 20A can be made of. Thus, these examples do not provide a restrictive list of the possible materials from which precursor web 20A can be formed.
Applicant's remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “the wicking material has a plurality of small holes extending through the wicking material; and the absorbent fiber material extends through the plurality of small holes in the wicking material,” which is a claim limitation lacking proper antecedent basis in the specification. This is not an issue of new matter. Applicant should amend the specification to include the cited language to avoid this error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19, 23 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenoehrl et al. (US 2004/0242097).
In regards to claim 13, Hasenoehrl et al. teaches in Figure 16 a first layer (first precursor web 20A) of a wicking material (the material forming first precursor web 20A; [0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A functions to draw up and transport, or wick, fluid) and a second layer (second precursor web 20B) of an absorbent fiber material (the material forming second precursor web 20B; [0103] teaches that second precursor web 20B is made of “relatively hydrophilic [or, absorbent] fibers”), wherein the wicking material (the material forming first precursor web 20A) comprises a foam ([0054] teaches “within all embodiments precursor web 20 [which would include precursor web 20A] is a fibrous, non-woven web;” [0055] teaches that the fibrous, non-woven web precursor webs (and thus, precursor web 20A) can be made of “polyethylene foam, polyurethane foam”), wherein the wicking material (the material forming first precursor web 20A) and the absorbent fiber material (the material forming second precursor web 20B) are bonded together to form bonded layers ([0101] teaches “if desired an adhesive, chemical bonding, resin or powder bonding, or thermal bonding between the layers can be selectively utilize to certain regions or all of the precursor webs [precursor webs 20A, 20B]”); the wicking material (the material forming first precursor web 20A) has a plurality of small holes (as evidenced by the previously attached definition of “hole,” a “hole” is defined to be “a cavity;” as shown in Figure 16, the second precursor web 20B is positioned within a cavity formed in the first precursor web 20A; further, Figure 16 teaches the second precursor web 20B having small openings therein (adjacent the tip of the arrow for reference character “16”)) extending through (as shown in Figure 16, the plurality of small holes are positioned within the limits of the material forming first precursor web 20A, having a length that extends from one side of first precursor web 20A to another; “through” is defined “within the limits of;” see previously attached definition of “through”) the wicking material (the material forming first precursor web 20A); and the absorbent fiber material (the material forming second precursor web 20B) extends through (as shown in Figure 16; [0101] teaches that the material forming second precursor web 20B is “nested” in (and therefore, positioned such that it extends within, as shown in Figure 16) first precursor web 20A; “through” is defined “within the limits of;” see previously attached definition of “through”) the plurality of small holes (as evidenced by the previously attached definition of “hole,” a “hole” is defined to be “a cavity;” as shown in Figure 16, the second precursor web 20B is positioned within a cavity formed in the first precursor web 20A) in the wicking material (the material forming first precursor web 20A).
In regards to claim 14, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in Figure 16 that at least a part of the absorbent fiber material (the material forming second precursor web 20B) is adapted to be exposed on (inasmuch as it is uncovered thereon) a wound facing surface (bottom surface of first precursor web 20A, which is capable of being positioned toward a wound) of the wicking material (the material forming first precursor web 20A).
In regards to claim 15, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in [0102] that the absorbent fiber material (the material forming second precursor web 20B) comprises a polymeric material (taught to comprise a “thermal point bonded barded PET/Co-PET nonwoven web,” which is a polymeric material).
In regards to claim 16, Hasenoehrl et al. teaches the apparatus of claims 13 and 15. Hasenoehrl et al. teaches in [0056] that the polymeric material is selected from poly(vinyl alcohol) (PVA) (“polyvinyl alcohol”), polyethylene oxide (PEO) and polyacrylic acid.
In regards to claim 17, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in [0102-0103] that the absorbent fiber material (the material forming second precursor web 20B) forms a non-woven layer ([0102] teaches that the second precursor web 20B forms a “nonwoven web”).
In regards to claim 18, Hasenoehrl et al. teaches the apparatus of claim 13. Hasenoehrl et al. teaches in [0103] that the wicking material (the material forming first precursor web 20A) comprises either a hydrophilic ([0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A is hydrophilic such that it is able to draw up and transport fluid) or hydrophobic material.
In regards to claim 19, Hasenoehrl et al. teaches the apparatus of claims 13 and 18. Hasenoehrl et al. teaches in [0056] that the hydrophilic material is selected from polyurethane foams (explicitly taught in [0056]), and the hydrophobic material is selected from polyethylene foams (note: hydrophobic material is not required by the limitations of claim 18, upon which claim 19 depends).
In regards to claim 23, Hasenoehrl et al. teaches in Figure 16 a first layer (first precursor web 20A) of a wicking material (the material forming first precursor web 20A; [0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A functions to draw up and transport, or wick, fluid) and a second layer (second precursor web 20B) of an absorbent fiber material (the material forming second precursor web 20B; [0103] teaches that second precursor web 20B is made of “relatively hydrophilic [or, absorbent] fibers”), whereby the absorbent fiber material (the material forming second precursor web 20B) is punched into and/or through (as shown in Figure 16; [0101] teaches that the material forming second precursor web 20B is “nested” in first precursor web 20A) the wicking material (the material forming first precursor web 20A). Hasenoehrl et al. teaches in [0169] and [0171] use of the dressing in absorbing fluid discharged from a physiological target (teaches use for “baby wipes,” “incontinent patient bathing wipes” and “cow udder cleaning wipes;” baby wipes are used to clean by absorbing baby excrement; incontinent patient bathing wipes are used to clean by absorbing excrement of an incontinent patient; cow udder cleaning wipes are used to clean by absorbing discharge from a cow udder), or in stemming a flow of a fluid discharged from a physiological target site.
In regards to claim 25, Hasenoehrl et al. teaches in Figure 16 a first layer (first precursor web 20A) of a wicking material (the material forming first precursor web 20A; [0103] teaches fluid deposited on first precursor web 20A is “quickly transported to the lower” second precursor web 20B; thus, the first precursor web 20A functions to draw up and transport, or wick, fluid) and a second layer (second precursor web 20B) of an absorbent fiber material (the material forming second precursor web 20B; [0103] teaches that second precursor web 20B is made of “relatively hydrophilic [or, absorbent] fibers”), whereby the absorbent fiber material (the material forming second precursor web 20B) is punched into and/or through (as shown in Figure 16; [0101] teaches that the material forming second precursor web 20B is “nested” in first precursor web 20A) the wicking material (the material forming first precursor web 20A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (US 2004/0161586) in view of Cree (US 2012/0003423).
In regards to claim 20, Cree et al. teaches in Figures 9 and 10 and [0026] (a) providing a layer of a wicking material (second material 34; [0026] teaches that second material 34 is “a wicking nonwoven”) and a layer of an absorbent material (film layer 14; [0021] teaches that surfactants are added to film 14 to increase the philicity of the material, and therefore, make the material absorbent); (b)    attaching (by feeding into nip 30 to “bond the second material 34 to the film layer 14”; see [0026]) the layer of wicking material (second material 34) to the layer of absorbent material (film layer 14) to form bonded layers (composite material 36 formed by the bonding of second material 34 to film layer 14; taught in [0026] as discussed above); and (c)    punching (“puncturing,” using heated pins 20; see [0026]) a plurality of holes (macro-apertures 18) in the bonded layers (composite material 36 formed by the bonding of second material 34 to film layer 14) after they are bonded (as shown in Figure 9, the puncturing of macro-apertures 18 using heated pins 20 on drum 24 occurs after portions of second material 34 and film layer 14 have already passed through drum 24 and roll 28 to bond second material 34 and film layer 14 together, forming composite material 36), whereby the absorbent material (film layer 14) is punched through (as shown in Figure 10) the layer of wicking material (second material 34).
Cree et al. does not teach the absorbent material being an absorbent fiber material.
However, Cree teaches in [0017] an analogous method wherein the absorbent material (“absorbent layer”) is an absorbent fiber material ([0017] teaches “absorbent layers can be made of a variety of fibrous…absorbent foam materials or fibrous absorbents”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Cree et al. such that the absorbent material is an absorbent fiber material as taught by Cree because the element is known in the art to be an alternative absorbent material that is suitable for absorption of body exudates and other desired fluids, as Cree teaches in [0017].
In regards to claim 22, Cree et al. and Cree teach the method of claim 20. Cree et al. teaches in Figures 9 and 10 and [0026] that the plurality of holes (macro-apertures 18) are punched (“puncturing,” using heated pins 20; see [0026]) in the bonded layers (composite material 36 formed by the bonding of second material 34 to film layer 14) using a roller (drum 24) having a plurality of needles (heated pins 20) thereon (as shown in Figure 9).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cree et al. (US 2004/0161586), in view of Cree (US 2012/0003423) and further in view of Suzuki et al. (US 4,969,970).
In regards to claim 21, Cree et al. and Cree teach the method of claim 20. Cree et al. and Cree do not teach that the layers are bonded using a heat meltable adhesive.
However, Suzuki et al. teaches in column 8, lines 9-17 an analogous method wherein the first layer and the second layer (“continuous backsheet” and “foam sheet” layers) are bonded (taught to be “joined integrally”) using a heat meltable adhesive (“adhesive of hot melt type”).
It would have been obvious to one having ordinary skill in the art before the effective filing of the invention to modify the method of Cree et al. as modified by Cree to include that the layer of a wicking material and the layer of an absorbent material are bonded using a heat meltable adhesive as taught by Suzuki et al. because this element is known to more securely integrally join the layers to form a continuous composite sheet, as Suzuki et al. teaches in column 8, lines 9-17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        10/6/2022